—Order of disposition, Family Court, Bronx County (Ruth Zuckerman, J.), entered on or about September 15, 1998, which, upon a fact-finding determination that respondent neglected her son, Enrique B., placed the child with petitioner Commissioner of the Administration for Children’s Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding that respondent had neglected her son by subjecting him to excessive corporal punishment was supported by a preponderance of the evidence, including the credible testimony of the subject child during direct examination. The child’s cross-examination testimony, given one month subsequent to his direct testimony, was properly discounted by Family Court based upon its observation of the child’s erratic demeanor during cross-examination (see, Matter of Starchana B., 246 AD2d 595).
Respondent’s application to have her son subjected to psychological evaluation was, on balance, properly denied since petitioner’s case did not rely on expert testimony and respondent had a full and fair opportunity to test the child’s cred*76ibility by means of cross-examination (see, Matter of Jessica R., 78 NY2d 1031). Also proper under all the circumstances was Family Court’s exclusion of respondent from the courtroom during the testimony of her child, and since her attorney was allowed to remain, respondent was not deprived of due process (Matter of Falon P., 250 AD2d 497). Finally, Family Court did not err when it denied respondent’s request to call character witnesses, since the testimony of those witnesses would not have been admissible to establish that respondent had not subjected her son to excessive corporal punishment (see, Fanelli v diLorenzo [appeal No. 1], 187 AD2d 1004) and respondent’s professional reputation had, in any case, already been established. Concur — Rosenberger, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.